EXHIBIT 10.61

SEVERANCE AGREEMENT AND GENERAL RELEASE

1.This Severance Agreement and General Release (“Agreement”) is between Ben
Zimmerman (“You”, “You”, “your” or “Your”), an individual with an address of and
GTJ REIT, Inc. (the “Company”).  Upon Your acceptance of the terms and
conditions set forth in this Agreement, the Company agrees to provide You with
the severance package set forth in this Agreement on the conditions set forth
herein.  

2.Last Day of Employment:  You have voluntarily tendered your resignation and
your last day of employment with the Company is mutually agreed to constitute
November 13, 2017. (“Last Day”) and You will be paid your regular salary for all
days worked through the Last Day.  

3.Separation Payments:  In consideration of your signing this Agreement and your
other promises and covenants contained herein, the Company will, after the
expiration of any statutory revocation periods pay You (or in the alternative
Your estate in the event You predecease payment and this Agreement is otherwise
valid and enforceable) the following sums to which You are not otherwise
entitled:

a.The Company will pay You $112,287.25 (which sum includes payment for any
unused vacation time even though You are not otherwise entitled to payment for
unused vacation time) less payroll deductions after the expiration of any
statutory revocation periods;

b.The Company will additionally pay You $37,712.75 for the 3,005 shares (whether
vested or unvested) in the Company that You own subsequent to your transfer to
the Company of said shares;

c.You will immediately and irrevocably surrender and/or transfer any and all
shares in the Company that You own to the Company and execute appropriate
paperwork to effectuate said transfer and You represent and affirm that You have
not transferred or encumbered any shares in the Company that You own or have
owned, been awarded or purchased at any time to any person or entity at any
time.  You agree and represent that You have no further rights regarding or
interest in any unvested shares in the Company that may have been awarded to
You;

d.You shall never through yourself or an agent own any shares in the Company at
any time in the future;

e.You will not attend any Company shareholder meetings at any time in the
future; and  

f.You hereby waive any right under Section 5003-a of the New York Civil Practice
Law and Rules to receive any consideration described in this Agreement at a time
or in any manner other than that expressly provided for in this paragraph.

 

 

--------------------------------------------------------------------------------

4.General Release:

a.In consideration of the above, and all of the terms of this Agreement, You,
Ben Zimmerman, for yourself, your agents, successors, heirs and assigns
(“Releasors”), do hereby release, remise and forever discharge GTJ REIT, Inc.
and each of its parents, subsidiaries, affiliates, related entities,
predecessors, successors, assigns, and each of its current and former agents,
servants, shareholders, employees, officers, directors, managers, executives,
members, trustees, employees, representatives, board members, attorneys,
investors and insurers and each of their heirs, successors, executors and
administrators and all persons acting by, through, under and/or in concert with
any of them (“Releasees”) of and from any and all claims, demands, causes of
action, actions, rights, damages, judgments, costs, compensation, suits, debts,
dues, accounts, bonds, covenants, agreements, expenses, attorneys’ fees,
damages, penalties, punitive damages and liability of any nature whatsoever, in
law or in equity or otherwise, which Releasors (You) have had, now have, shall
or may have, whether known or unknown, foreseen or unforeseen, suspected or
unsuspected, by reason of any cause, matter or thing whatsoever, from the
beginning of the world to the effective date of this Agreement, including those
relating to or arising out of your employment with the Company and/or its
affiliates, the terms and conditions of such employment, and the termination of
that employment.

b.By the general release set forth in this paragraph, You acknowledge that You
are giving up all claims relating to or arising out of your employment with GTJ
REIT, Inc. and/or its affiliates, the terms and conditions of such employment,
and the termination of that employment, including but not limited to claims for
breach of contract or implied contract, wrongful, retaliatory or constructive
discharge, negligence, misrepresentation, fraud, detrimental reliance,
promissory estoppel, defamation, invasion of privacy, impairment of economic
opportunity, tortious interference with contract or business relationships,
intentional or negligent inflection of emotional distress, any and all other
torts, and claims for attorneys’ fees, as well as including but not limited to
any and all statutory claims referred to herein.

c.You further acknowledge that various federal, state and local laws prohibit
discrimination based on age, gender, sexual orientation, race, color, national
origin, religion, disability, handicap or veteran’s status.  These include Title
VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871, and
the Civil Rights Act of 1991 (relating to gender, national origin, religion,
race and certain other kinds of job discrimination); the Pregnancy
Discrimination Act; the Age Discrimination in Employment Act and the Older
Workers’ Benefit Protection Act (relating to age discrimination in employment);
the Rehabilitation Act of 1973, the Americans with Disabilities Act, and
Delaware’s Handicapped Persons Employment Protections Act (relating to
disability discrimination in employment); the New York Human Rights Act
(prohibiting all of the above forms of employment discrimination); and the New
York City Human Rights Law (prohibiting all of the above forms of employment
discrimination).  You understand and acknowledge that this general release
applies to all such employment-related claims that You now have or may have had
through the effective date of this Agreement.

d.You also understand and acknowledge that there are various federal and state
laws governing benefit issues, wage and hour issues, and other employment
issues, including, but not limited to, the Employee Retirement Income Security
Act (excluding claims for vested benefits), the Sarbanes-Oxley Act of 2002, the
National Labor Relations Act, the Fair Labor Standards Act, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act, the New York Wage Payment Law, the Delaware Wage Payment and
Collection Act, wage and hour laws, whistleblower laws and other

--------------------------------------------------------------------------------

laws.  You acknowledge that You are giving up any claims You may have under any
of these statutes and under any other federal, state or municipal statute,
ordinance, executive order or regulation relating to discrimination in
employment, wage and hour issues, or in any way pertaining to employment
relationships.  You also understand and acknowledge that You are giving up any
and all claims for benefits including, but not limited to, life insurance,
accidental death and disability insurance, sick leave or other employer provided
plan or program; claims for distributions of income or profit; claims for
reimbursement; claims for wages; claims for vacation or other leave time; claims
relating to retirement, pension and/or profit sharing plans (excluding claims
for vested benefits); claims for group health insurance coverage (excluding
claims for COBRA continuation coverage); or any other claims.  You understand
and acknowledge that this general release applies to all such employment-related
claims that You now have or may have had through the effective date of this
Agreement.

e.You further agree that neither You, nor anyone on your behalf shall or may
seek, or be entitled to recover reasonable attorneys’ fees and costs pursuant to
any of the aforementioned federal, state or local statutes, or any other such
laws.  You understand and acknowledge that the general release set forth in this
paragraph applies to all claims and causes of action, including but not limited
to, employment-related claims, which You now have or may have had through the
date of this Agreement.

f.The general release set forth in this paragraph is intended to comply with
Section 201 of the Older Workers’ Benefit Protection Act of 1990, 29 U.S.C. §
626(f).  Accordingly, You acknowledge, represent and certify as follows:  

(i)that You waive all rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), knowingly and voluntarily in
exchange for consideration of value to which You would not otherwise have been
entitled;

(ii)that by this Agreement You have been advised in writing by the Company to
consult with an attorney of your choice in conjunction with this Agreement and
your decision to waive your rights or claims under the ADEA or otherwise;

(iii)that You have been given a period of at least twenty-one (21) days within
which to consider this Agreement and your decision to waive your rights under
the ADEA or otherwise;

(iv)that You have been informed by the Company and understand that You may
revoke your acceptance of this Agreement for a period of seven (7) days after
signing it, and that this Agreement will not become effective or enforceable
until after the seven (7) day period has expired, and that any revocation You
make shall be in writing, sent by regular mail or overnight mail for receipt
within the seven (7) day revocation period to our attorney:  Mark L Lubelsky,
Mark L. Lubelsky And Associates, 123 West 18th Street, 8th Floor, New York, New
York 10011; and

(v)that You further understand that if You revoke your acceptance as described
above, this Agreement shall be null and void in its entirety, and if You have
not revoked this Agreement by the end of the seven (7) day period referenced in
the last paragraph, this Agreement will be in full force and effect.

 

--------------------------------------------------------------------------------

g.Notwithstanding any local or other law to the contrary, You expressly agree
that this Agreement and this Paragraph 4 will extend and apply to all claims,
injuries and damages that You may have against the Company or any Releasees at
the time You sign this Agreement, regardless of whether You are aware or suspect
such claims, injuries or damages at the time You sign this Agreement.

 

h.Notwithstanding anything contained herein to the contrary, nothing contained
herein shall prevent You or the Company from enforcement of any rights arising
under, or to enforce the terms of this Agreement.  It shall not constitute a
breach of any provision of this Agreement if this Agreement is introduced as
evidence or as an exhibit in a court of competent jurisdiction to enforce the
terms of this Agreement or establish the existence and/or terms of this
Agreement in any action or proceeding between the Company and yourself.

 

5.Reimbursement: You agree that if You commence any action, proceeding or
lawsuit or submit any claim or charge to any agency arising out of your
employment with the Company that You will immediately reimburse to the Company
any and all payments, monies and benefits that You received from the date of
your execution of this Agreement and that the Company will have no further
payment obligations to You.  You agree that even though You will be required to
reimburse the Company as described immediately above and that all payment
obligations of the Company will immediately cease if You commence an action
proceeding or lawsuit or submit any claim or charge to any agency arising out of
your employment with the Company that You will still be bound by all of the
terms and conditions of this Agreement.

6.No Admission and Joint Drafting:  This Agreement shall not be construed as an
admission by the Company and/or You or that either has acted wrongfully with
respect to the other.   This Agreement is the result of the joint efforts of You
and the Company and no party shall be considered to be the drafter.  Any
uncertainty or ambiguity shall not be interpreted against one party in favor of
the other.

7.Return of Company Property:  By signing this Agreement, You represent that You
have returned to the Company all keys, identification cards, credit cards,
laptop (s), electronic devices, telephones, demonstration equipment, other
equipment, passwords, computer codes, documents and other property, devices, and
information of the Company in your possession, custody, or control including,
but not limited to, any information contained in any computer files maintained
by You during your employment with the Company.  You certify that You have not
kept the originals or copies of any documents, files, or other property of the
Company that You obtained or received during your employment with the Company
and that You have not removed or deleted any data, information or files without
prior authorization from said Company equipment except as may have been
appropriate in the ordinary course of business.  

To the extent You are still in possession of any Company property, equipment,
devices, and information, You agree to return all such property, equipment,
devices, and information to:   GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718,
West Hempstead, NY 11552 for delivery immediately.  

--------------------------------------------------------------------------------

8.No Re-Employment.  You agree that your employment relationship with the
Company and its affiliates is being permanently and irrevocably severed, and You
are not eligible for re-employment with the Company or its affiliates and You
agree that any failure to re-employ You will not constitute a discriminatory
action.  

9.Unemployment Compensation.  The Company will not contest or object to any
application You may make for unemployment compensation, during your period of
unemployment.

10.Confidentiality and Non-Disparagement:  You agree that the existence, terms
and provisions of this Agreement are strictly confidential, and that You shall
not disclose them to any person or entity, other than to your immediate family,
your attorney, and your professional accountant, or licensed financial
advisors.  You shall be required to advise your immediate family, your attorney,
and your professional accountant, or licensed financial advisors that any
information that You provide to them regarding this Agreement or your employment
with the Company is subject to strict confidentiality provisions.  You shall be
responsible for a breach of the confidentiality and non-disparagement provisions
of this Agreement by any person to whom You have disclosed the terms of this
Agreement as if You yourself had breached said terms.  You agree that any
information that You learned regarding the business and operations of the
Company during your employment are strictly confidential.  You agree that if You
breach this Confidentiality provision that You will immediately reimburse to the
Company any and all wages, monies and benefits that You received from the date
of your execution of this Agreement and that the Company will have no further
payment obligations to You.  You agree that You will remain bound by all of the
terms and conditions of this Agreement.  

The Company agrees and represents that its Officers will not defame You either
orally or in writing.  This provision does not apply to testimony, answers or
responses compelled, demanded, requested or required: (1) by the Securities and
Exchange Commission (hereafter “SEC”), the Financial Regulatory Authority
(hereafter “FINRA”) or other securities regulatory or self-regulatory agencies
or authorities or their staff;  or (2) by applicable law, rule, regulation or
legal process or procedure.

 

The Company and its employees, Officers and Directors shall provide to its
auditors and regulatory or governmental agencies or authorities any information
requested or required by such entities and the provision of such information
shall not constitute a breach of any duty of the Company under this Agreement
and shall not constitute the basis for any action against the Company or the
Releasees.

 

The Company and its employees, Officers and Directors may at all times respond
to any inquiry from any source that You resigned and that a confidentiality
agreement exists and the provision of such information shall not constitute a
breach of any duty of the Company under this Agreement and shall not constitute
the basis for any action against the Company or the Releasees.

 

The terms of this Agreement shall be disclosed by the Company in a Form 8-K and
will be filed as an attachment to a Form 10-K.

Notwithstanding anything to the contrary contained herein, nothing contained
herein prohibits or restricts You from communicating with, or assisting the
investigations of the Securities and Exchange Commission (hereafter “SEC”), the
Financial Regulatory Authority (hereafter “FINRA”) or other securities
regulatory or self-regulatory

--------------------------------------------------------------------------------

agencies or authorities or their staff regarding possible securities laws
violations without notice (prior or otherwise) to the Company or from Your
receipt of awards for Your provision of information or assistance with
investigations.

You agree that You have had access to confidential, proprietary and trade secret
information about the Company, its employees, customers and clients, which
derives economic value from not being otherwise known to the general public
(hereafter “Confidential Information and Trade Secrets”) and that Confidential
Information and Trade Secrets provide a competitive advantage to the Company
specifically because they would be valuable to a competitor if disclosed.  You
acknowledge and agree that the improper use or disclosure of the Company’s
Confidential Information and Trade Secrets would cause immediate and irreparable
damage to the Company’s business.

 

You agree that You shall not directly or indirectly, alone or in concert with or
on behalf of others, use, publish or otherwise disclose any aspect of the
Company’s Confidential Information and Trade Secrets to any person or entity
outside the Company except pursuant to formal legal process in the form of a “so
ordered” subpoena or other Order of a Court.  

 

If You are served with formal legal process or a Court Order that requests or
demands disclosure of any information of any nature regarding the Company You
must immediately and within one business day of your receipt of said legal
process or Court Order notify the Company and its counsel.  Notice to be sent by
overnight mail via nationally recognized courier to GTJ REIT, Inc., 60 Hempstead
Avenue, Suite 718, West Hempstead, NY 11552 and to Mark L. Lubelsky and
Associates, 123 West 18th Street, 8th Floor, New York, New York 10011 and by
facsimile to 646-619-4631.

 

To the extent that You are unaware or unsure of whether certain information
constitutes Confidential Information and Trade Secrets, You agree to consult
with Mark Lubelsky at 212-242-7480 before utilizing the information.

 

You agree and represent that You will not defame or disparage the Company, its
employees, shareholders, board members, officers or directors to any third
party, either orally or in writing.  You further agree to refrain from directly
or indirectly engaging in any publicity or communications, including written,
oral and electronic communication of any kind, or any other activity which
reflects negatively or adversely upon the Company, its business, its employees,
shareholders, board members, officers or directors, whether or not You believe
the content of the publicity or communication to be true or whether or not it
is, in fact true.  This provision does not apply to truthful testimony compelled
by applicable law or legal process provided that notice of the demand for such
truthful testimony is immediately and within one business day of receipt sent by
overnight mail via nationally recognized courier to GTJ REIT, Inc., 60 Hempstead
Avenue, Suite 718, West Hempstead, NY 11552 and to Mark L. Lubelsky and
Associates, 123 West 18th Street, 8th Floor, New York, New York 10011 and by
facsimile to 646-619-4631.

 

You agree that each of the provisions contained within Section 10 are material
terms of this Agreement and that if You breach any provision of this Section 10
that You will immediately reimburse to the Company any and all wages, monies and
benefits that You received from the date of your execution of this Agreement and
that the Company will have

--------------------------------------------------------------------------------

no further payment obligations to You.  You agree that You will remain bound by
all of the terms and conditions of this Agreement.

 

11.Entire Agreement, Severability and Signatures:  This Agreement sets forth the
entire understanding of the parties and cannot be modified except in writing,
signed by both You and the Company.   This Agreement may be executed in
counterparts and each set of original executed counterparts shall be deemed an
original copy of this Agreement.  Faxed or photocopied signatures are authorized
and acceptable and shall have the same force and effect as that of an
original.  Should any of the material provisions of this Agreement be rendered
invalid by a Court or government agency of competent jurisdiction, or should You
fail to fulfill your obligations under it, the remainder of this Agreement
shall, to the fullest extent permitted by applicable law and at the Company’s
option, remain in full force and effect, and/or You shall be obligated to
return, in full or in part, as determined by the Company, any and all
consideration You received pursuant to the terms of this Agreement.

12.Cooperation:  You agree to cooperate with the Company in connection with any
legal matters, if so requested by the Company, including but not limited to
making yourself available at the Company’s request to assist in matters
requiring the provision of information and/or testimony.  The Company shall, to
the extent feasible, schedule your cooperation in a manner that is not
unreasonably disruptive.

You agree that as a condition of receipt of the payment(s) described in
paragraph 3 above that You will meet (either in person or telephonically) with
the Chair of the Audit Committee of the Company’s Board of Directors and
honestly and forthrightly answer the inquiries presented to You in accordance
with the requirements of the Audit Committee Charter.

 

13.Tax Reporting and Indemnification:  The Company will issue appropriate
Internal Revenue Service Forms in the relation to the payment(s) described in
paragraph 3 above.  You agree to pay any amount that may be determined to be due
and owing as taxes, interest and penalties arising out of the payment by the
Company.  You agree to hold the Company harmless against, and to defend and
indemnify the Company for and against any and all claims by the Internal Revenue
Service or any other taxing authority or taxing agency (whether federal, state
or local) which may be made against the Company arising out of any alleged
failure by You to pay any appropriate taxes.   

14.Section 409A of the Internal Revenue Code.  The intent of the parties is that
payments under this Agreement comply with or be exempt from Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively
“Section 409A”).

a.  Notwithstanding anything to the contrary in this Agreement, if the Company
determines that (i) on the date your employment with the Company terminates, You
are a Specified Employee (as defined in Section 409A) and (ii) any payments to
be provided to You pursuant to this Agreement are or may become subject to taxes
under Section 409A, then such payments shall be delayed until the date that is
six (6) months and one day after the date of your Separation from Service (as
defined in Section 409A) with the Company.

 

b.  Any terms of this Agreement that are undefined or ambiguous shall be
interpreted by the Company in a manner that complies with Section 409A.

 

 

15.Acknowledgement:  You further acknowledge and represent as follows:

--------------------------------------------------------------------------------

a.You have carefully read and fully understand all of the provisions of this
Agreement, including the fact that You have agreed to release and forever
discharge the Releasees from any legal action arising out of your employment
with the Company, the terms and conditions of such employment, and the
termination of that employment;

b.You waive all rights and claims against Releasees, knowingly and voluntarily,
in exchange for consideration of value to which You are not otherwise entitled;

c.You have been advised in writing by the Company, and You have been given a
reasonable opportunity, to consult with an attorney or advisor of your choice in
connection with this Agreement, and your decision to waive any rights or claims
You may have against Releasees; and

d.You have been given a reasonable period of time within which to consider this
Agreement and your decision to enter into this Agreement.

16.Employment Verification:  The Company will provide a neutral verification of
your employment with the Company that will be limited to your name, job title
and dates of employment and a statement that the provision of such information
constitutes Company policy so long as the request is directed to:  Paul Cooper,
GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West Hempstead, NY 11552

 

17.Additional Remedies For Breach: You acknowledge and understand that if You
breach any provision of this Agreement, the Company shall have, in addition to
and without limiting any other remedy that it may have under this Agreement, in
law or in equity, the right to a temporary and permanent injunction restraining
any such breach, without any bond or security being required.  In any such
proceeding, You waive any defense that the Company has an adequate remedy at law
or that the injury suffered as a consequence is not irreparable.  In addition to
any damages that the Company may be entitled to, You will reimburse to the
Company its attorneys’ fees incurred in any action or proceeding in which it is
determined that You breached the terms of this Agreement.

 

18.Choice of Law and Jurisdiction:  The Parties agree that this Agreement is
governed by the laws of the State of New York, without regard to principles on
conflict of law.  The Parties consent to and agree that the sole jurisdiction
and venue for the resolution of any disputes concerning this Agreement shall
constitute the Supreme Court of the State of New York, County of Nassau, and/or
the United States District Court for the Eastern District of New York unless
specifically prohibited by applicable law.

19.Release Running to You:  You represent and affirm that You have not engaged
in any self-dealing, financial malfeasance, or improper or fraudulent financial
transactions to the detriment of the Company.  So long as the foregoing
representation by You is true and You have returned all Company property the
Company releases You from any and all claims, demands, causes of action,
actions, rights, damages, judgments, costs, compensation, suits, debts, dues,
accounts, bonds, covenants, agreements, expenses, attorneys’ fees, damages,
penalties, punitive damages and liability of any nature whatsoever, in law or in
equity or otherwise, which the Company has had, now have, shall or may have,
whether known or unknown, foreseen or unforeseen, suspected or unsuspected, by
reason of any cause, matter or thing whatsoever, from the beginning of the world
to the effective date of this Agreement,

--------------------------------------------------------------------------------

including those relating to or arising out of your employment with the Company
and/or its affiliates, the terms and conditions of such employment, and the
termination of that employment. Notwithstanding the foregoing, nothing contained
herein shall constitute a release from Your obligations under this Agreement or
will prevent the Company from enforcement of any rights arising under, or to
enforce the terms of this Agreement.

20.Deadline to Accept Offer:  You have 21 days from your receipt of this
Agreement to accept this offer.  You were provided a copy of this offer on
November 13, 2017.  You are strongly encouraged to consult with an attorney
prior to your execution of this Agreement.

 

 

/s/ Ben Zimmerman                            11/15/17  

Ben ZimmermanDated

 

State of New York)

) ss.:

County of )

 

On the                day of                  in the year  2017 before me, the
undersigned, a Notary Public in and for the State, personally appeared       
  Ben Zimmerman  personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument

 

 

 



 

 

 

 

/s/ Paul Cooper_________________________

GTJ REIT, Inc.  

By Paul Cooper, as Chief Executive Officer

 

 

 

 

State of New York)

) ss.:

County of )

 

On the                day of         in the year  2017 before me, the
undersigned, a Notary Public in and for the State, personally appeared        
Paul Cooper    personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument